OFFICE OF THE A’ITORNEY GENERAL   OF TEXAS
                        AUSTIN




Hoaoreblo C. J. Wilde
county Auditor
meaes county
Corpus Chrleti. Tsxns
Dear Stir




                                        404 for ln Arti-

                                     , subzittlng te thlr
                                     o above stated question,
                                   , with thank8, .noelpt oi
                                   or Crimulal Appeals ln


                             adon Of the Leglea-
                             Aot provtdin$ for the
                            rarlss in sountla8 ol
                    t8 nor more than 6ZLi,OOOiahabl-
                     we quote hsrewithr
                     ovldlng that all sountisn
                   State, h*vlng a pdpul.ationof
                  an eighty thoueand (60,000) ln-
                  or more than two hunbred an4
      twenty-five  thousand (2fS,OOO) inhabitants,
      aacordlng to the last preoedlng Fodrml Cwinur,
      an4 In a-hlchthere ie loaated no oburt OS
      Cfvll Appeala, may, upon an order being ma&a
      by their Conimiseicnsr18  Court8 for this pW?-
      gone, provide for and maintain a county law
mnommo      c. s. Wilde, ?aga e


         library; granting to said Courts a&I
         alcaaa~ry pawar an4 authority to Mko
         this hct affaetlvs; proviii&$  Clmt said
         Aot shall be aumulativo#an4 4eclarlng
         en elnergemty.Aate 1041. 47th Let&.,
         p. 1315, ah. 389.'
           Wince the ~oauge of tN0 L8w t&or0 has
      been a oaae a~paeled iu &rrlr   County stylad
      zx parta. hieraCarson, Appellant, No. L,m.
      Al80 the O~LLLLOR oa the appeal of t&a ekovm
      a&se mn4ere4 by Judge Hawktar under &ta of
      &did 11, 1942, we enolose hemwith copies of
      same.
          *In view of the fomgoinq law and opln-
     ion, dell t%noea Countg Isgally aollect th8
     fea OS bl.CO la eaoh @iv11 sad erlsaiaalaaao
     and dopoolt   it   to   the   COUAty   law   Llbrery   h&Ad
     to be wed in the manner provlda4 for in Arti-
     cle 1702.0tbs Revlaed Civil Ljt?Ptutoa
                                         194E
     khqqleieant.fnsmuoh am we stll).eollsat this
     aaaunt, we 1~14 be pleased to have your aa-
     vi00 rei.~ardlng
                    aam at M ear4 :Ieta.*
            Siaae you hevr road en4 am familiarrfth the ap&~
ion et the Court of crinl~l A;lpaalrla tha Lx pete Sam Cs3-
SW ease, a copy of which yoo nttaah k, Your lettw,            we think
it  will nat to 54uwi1esary to write here erterralvdpin order to
anawex your qunrtlon.      wo agrsa &onarally rich the SinUag8 of
the  aourt  in  this  aaae, with the yd.nsiylaa thaxuin ~iaouoaa4
by JMgo    Bsauchkzp   an4 Jipdgs   Hemkinr  an4  with the oo~rl~~lon
stated by the oourt both      in  tke   ozfglnal opinion an4 oa the
motion for rahosrlng. 8;svril.1        rsly to a very large extant on
this ease an4 the authoritiestheraln site4 In +,dvlryyou this
opinion and in the foll.owing       4laaoaaloain compar5.ng the Barrio
couRty OtRtiito vitb tAMI one egyuJrbL4         to tJwos0 county. i-do
till slqly rnfer tn ;~ortlonfl        of thla oa60 rether t&an qucrttryt
at length from tha ause.
          drtlcts A9OR4 goviasa in eubatanoa W&t oountiea
                         + lea8 thtm 60*b00 inhabitantsor nom
Uk;ina % gD$ulatisnJf f:Ou
~&an U$S,OoO lnhsbltants,EL&.w&are there frsno Court of Ctvil
)rp~m~a, ary eftor anterlng WC ordar for thst yuzpoce eatablloh
Honorable C. J. Wilde, Page J


a County Law Library, and ehll thereafter tax and oollect
as other coats the 8~11of fl.OO In each oaee, clvll or ori+
lnal, except delinquenttex oa8e8 fllemdIn every oounty or
dlatrlct oourt,   whloh extra $1.00 aost 16 to be kept by the
County ‘rreasurer  in a separate tuti to bs known a8 the County
Ler Library I'und.
             Upon refereoae to the oounty ~opuletiontable found
in the Texes iUuanae, we tin& that there are eight oountler
in the Sttits   of Teur8 fslling wIthin the po@,atiO  group
mentioned in the act, but five of these oountIe8 are taken
out or the provl8loneof the aot by rea8on ot the raot that
they each have a Court ot Civil Appeal8 la euch oountIe8.
'PhIaleareb but t&roe oountIe8, Ceaeron, Hldalgo and Nuec.8,
f'alllngwithin the provi8ionr 0s tkls act.
                   In the Sa;aaa  Garaon oa84, supre, the ecurt found and
held that a Wmpa5fon                artlals to the 054 here under aensl&ma-
ti05, wlich wa8 83 drawn a8 to be limited               in Ita applfaation
to %kllae County and Herr18 County, we8 uneon8tltutlonala8
beftrga lOOa Or 8pecie1 law QaSSad in UO5traV45tion                   of  Sec-
tion 56, Artlcle 3 or the Con8tItutlonOf Texas.                   In thle eon-
net5tfonthe court cited the 4484 of Miller, st al P. El Pa80
County, 150 S. K. (Ed) 1000, in woloh the Supreme Court of
Texee fatat. the rul6 that a elas8iiioationcennot be 8&pt-
ed arbIt+rlly on a ground which he6 no Zouajiatlon                  in differ-
6nCe of situation or aIramotanaes of the OOU5tie8 or euaf-
cipixlitl.48        placed fn the dlfrerent UlaB846; that there e\rt
be 8aa4 reaeoneble reletton bstweah their rituatlonand th4
purpouae end objeeta to be obtain&If that there muat be scnc4-
thing which in coma reaeonabhe degree may acoount Tar the
eatabllatmtmt          of tirealesees. We da not think that Article
17OEd, can be 8uffIcientlydI#tin&crhetl,in the manner of
It8 gaessa{;e,        from the artiale relating to &mrIS and T)alla8
Counties, ao 48 to t&&e it out of ths prohibitionetated In
thi8      rUl4.      lf Article 170&Q it4uncon8titutionalfor this
r4e8ou,         It  18 unco54tftutfonal      aI to that part  at it   provld-
i5g for the a68emmont of $1.00 ttXtra bo8t in OfVil CR864 a8
well ca thet port whloh requires ths payment of @l.OG extra
cost      in    ariz&Jal wiaee#, and t&i8 fs true fo~bWir&          the rea-
soning in the camon ease, @VW OLoU$h J&&&U AawkIn8 In OP4r-
ruling ttie..;otton          for rehearing eteted that the court did not
intena to rule           upon the provI8ion of the 8tatute there under
cmeIiierhrtion         rehtiny       to coets In olvil easea.
          i&ether or not we 8r4 correct in hoMing thet thL8
stetute I8 void a8 looal law falllng,undar the eon8titutioM~
Honorablr C. J. WIlQe, Pago 4


prohibitfan,it 18, a8 to thm a8#4sSm4nt Of oriminai        008t8,
rollrmlng the opinion in the eareon aa8a. 8upra, o4rtaIuly
unconstitutionalfor the Sollaming reamon8, paraphradqf
Judge Bawiclns: (a) That the lten of WOO        tax84 a8 oost8
for the Iaw Library   Fund 18 aeithar ne408eary     aor laoidental
to tte trial 0S e eridaal ease,       and that it f8 not a logI-
t&ante   item to be no taxed;    (b) That to 40 tax agalMt the
defctndnntin a orlnlael an80 In NU4048 County,       and not to
tax   It la other aountIe8 where th4 def4ndant wa8 eoavlotmd
of the 8ame offon would ba a dI8orImlnetIoawhioh the law
doe8 not reoognlso nor toleret4.
         You are rsspeotttiy       lb r fa ed
                                            that   for   the   rea8058
hereinaboveSiPen it Is our     opinion   that ktiale 19W.d 18
Un4onetltutloMl.        Thnrefore,your  qU48tiOU mU8t bm aMwer-
ed In the negative, and Nu4884 Cou5tf may not lrip~ll~4010
hat    the    tea of $1.00 In eaah elvll aad orlmlaal aam and
deposit It to the County Law Library Pund to be rued III the
mennor pro~iU44 for ln Art1010 19Oed, R. C. 8.